Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being obvious over Baker et al., U.S. 2017/0181909 in view of  Lange et al., U.S. 2009/0153321 and Freitag et al, U.S. 2007/0013516. 
On claim 1, Baker cites except as indicated:
A patient support apparatus tracking system comprising: 
a first mattress cover (figure 1A, cover 10 for rail 46b) comprising: 
a first radio-frequency identification (RFID) tag ([0056] and figure 1A, RFID tag for cover 10), the first RFID tag including a first identification memory unit comprising first identity data for the first mattress cover (figure 1A, location of cover and tag), wherein the first identity data includes a sort-prefix and a serial number ([0079] serial number); and 
a first service memory unit comprising first service data corresponding to services performed on the first mattress cover ([0079] For example, tag 10 may include information about the cover, such as a serial number or a time stamp, which can be used to determine how long the cover has been installed); 
a second mattress cover (figure 1A, cover 10d for rail 46d) comprising: 
a second RFID tag, the second RFID tag including a second identification memory unit comprising second identity data for the second mattress cover, wherein the second identity data includes a sort-prefix and a serial number different from the first identity data in the first RFID tag (see [0079] above as it applies to tag 10d for cover 46d); and 
a second service memory unit comprising second service data corresponding to services performed on the second mattress cover ([0079] the time stamp as it applies to tag 10 for cover 46d); and 
a controller configured to: 
singulate each of the first and second RFID tags using the sort-prefix from the first and second identification memory units; 
write an equipment update into the first and second service memory units (a caregiver again inputs via new cover button 82 that the cover has been replaced and a new cover has been installed, which causes controller 64 to reset the timer); and 
communicate an equipment status of each of the first and second mattress covers based on the first and second identity data for the first and second mattress covers to one of a display and remote device (figure 1A, remote computer 74 or hand-held device 78). 
Regarding the excepted: 
singulate each of the first and second RFID tags using the sort-prefix from the first and second identification memory units
first identity data for the first mattress cover, wherein the first identity data includes a sort-prefix, and;
second identity data for the second mattress cover, wherein the second identity data includes a sort-prefix; Baker, as above in [0079], discloses an embodiment which includes covers for the handrails 46a-46d, each handrail including its own tag 10. No “sort-prefix” is discloses for any of the covers. 
In the similar art of cable sorting, Lange, [0016], discloses an embodiment wherein each RFID tag includes the location information of the RFID tag. 
It would have been obvious at the time the claimed invention was filed to include into Baker the location identification feature disclosed in Lange such that the claimed invention is realized. Lange discloses a known way to identify an item using location identity and one of ordinary skill in the art would have included this feature into Baker wherein the claimed “sort-prefix” is the cited location information disclosed in Lange to aid the user in determining which cover has been cleaned. 
Regarding the claimed “mattress covers,” clearly, Baker discloses handrail covers. Baker doesn’t disclose the claimed “mattress covers.” However, it would have been obvious at the time the claimed invention was filed to substituted the cited rail cover for the claimed mattress cover. Each respective invention is disclosing an embodiment wherein a part of a mattress needs replacing and the last time their respective covers have been replaced. One of ordinary skill in the art would have included the cover disclosed in Baker for the claimed mattress cover as each bed cover requires the same replacement notification. 
Regarding the excepted:
“ wherein the first identification memory unit is read-only such that the first
identity data cannot be modified; and
wherein the first service memory unit is in the form of a read/write memory unit;
wherein the second identification memory unit is read-only such that the second identity data cannot be modified; and
a second service memory unit comprising second service data corresponding to services performed on the second mattress cover, wherein the second service memory unit is in the form of a read/write memory unit,” as disclosed previously, Lange includes a tag 10 which includes information about the cover, such as a serial number or a time stamp, which can be used to determine how long the cover has been installed. Lange does not disclose a first identification memory unit nor a second memory identification unit which are read-only. 
In the related art of network communication devices, Freitag, [0007], discloses an embodiment in which one time programmable RFID tags are used, such as where a furniture manufacturer provides RFID tags that are pre-programmed with GUIDs in enterprise furniture. The cited “one-time programmable RFID tag” implies that after one write on the tag, the tag no longer has the ability to be reused, thus precluding a subsequent writing to the tag, which means the tag is now a “read only.”
It would have been obvious at the time the claimed invention was filed to modify the Lange’s memory with Freitag’s one-time memory such that the cited art meets the claimed invention. Freitag discloses one-time memory to prevent any additional information upload to the memory and make permanent the information on the tag after information. One of ordinary skill in the art would have included such a feature is to increase security for the tag. 



On claim 4, Baker cites: 
The patient support apparatus tracking system of claim 1, wherein the controller is configured to read multiple RFID tags and export data corresponding to the multiple RFID tags to the remote device in combination ([0073] and figure 1A, Optionally, controller 64 may be configured to detect the presence of the cover. For example, each cover 10 may include a tag 10d (FIG. 3), such as an RFID tag, and control system 60 may include a tag reader 68, such as an RFID tag reader, that generates a signal and detects the presence of the cover or covers 10 based on the signals received back from the tag or tags in response to the signals from the read). 

On claim 5, Baker cites except: 
The patient support apparatus tracking system of claim 1, wherein the controller is configured to read multiple RFID tags and control the display to simultaneously display data corresponding to the multiple RFID tags that indicate equipment statuses for the multiple RFID tags. See the rejection of claim 4, which discloses the same subject matter as claim 5 except for the excepted matter indicated above. 
Regarding the claimed:
“simultaneously display data corresponding to the multiple RFID tags that indicate equipment statuses for the multiple RFID tags,” Baker discloses using a time-stamp to determine the cleanliness or condition of the respective cover covering a corresponding handrail. This is said to be displayed on at least a remote computer or a hand-held device. At least several handrails and their corresponding covers with corresponding tags are disclosed in figure 1A. Baker doesn’t disclose controlling “the display to simultaneously display data corresponding to the multiple RFID tags.” 
However, it would have been obvious at the time the claimed invention was filed to include the simultaneous display of multiple RFID tags. One of ordinary skill in the art would have included such a feature to allow a user the convenience of looking at a list of covers needing changing and updating rather than having to serially “wade through” paging through screens to review cover conditions.  
Allowable Subject Matter
Claims 2, 3, and 6 are objected to for depending on a rejected claim but are otherwise allowable if amended into their respective independent claims.  
Claim 7-18 and 20 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed, whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683